Citation Nr: 0307457	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  97-23 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for cough-variant asthma 
(claimed as chronic bronchitis).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from December 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bronchitis.

In a January 1999 decision, the Board remanded this issue for 
further development, to include a VA medical examination.  
The case was returned to the Board for further review in 
August 2002, where the Board directed further development via 
clarification of the March 1999 VA medical examination.  That 
development has been completed, and the veteran and his 
representative have been notified.  The veteran's 
representative submitted additional comment on the veteran's 
behalf on April 8, 2003.  The case is now sufficiently 
developed for a decision on the merits.


FINDINGS OF FACT

1.  The veteran has a current cough, variant asthma disorder, 
which manifests as a daily chronic cough nonproductive in 
nature, and worse when lying supine, and some exertional 
shortness of breath.

2.  The veteran's service medical records (SMR) reflect 
entries for treatment of sinobronchitis and upper respiratory 
infections.

3.  Private post-service treatment records reflect treatment 
for bronchitis and upper respiratory infections.

4.  The competent evidence of record shows that the veteran's 
current symptomatology most likely began during his active 
service.

CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the veteran's current cough, variant asthma disorder was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the VCAA of 2000, dealing with notice and duty 
to assist requirements, does not apply retroactively to any 
claim filed prior to the date of enactment of that Act and 
not final as of that date.  Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  Thus, since appellant's claim at issue 
obviously was not final on November 9, 2000, it appears that 
Section 3 of the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met in light of the Board granting the veteran the 
benefit he seeks.

The veteran contends, in essence, that service connection is 
warranted for chronic bronchitis, which was first manifested 
during his period of active service.  He alleges that he was 
treated for bronchitis during service and that he has 
experienced symptoms associated thereto ever since separation 
therefrom.

The service medical records dated in 1972 show that he 
veteran was given assessments of viral upper respiratory 
infection and sinobronchitis.  The report of medical 
examination dated in August 1972, completed pursuant to the 
veteran's separation from service, shows that the veteran's 
lungs and chest were normal.  The report of medical history 
dated in August 1972 completed by the veteran upon his 
separation from service shows that the veteran indicated he 
did not have, nor did he ever have chronic cough, shortness 
of breath, or pain or pressure in chest.

Subsequent to separation from service, the veteran underwent 
a VA examination in January 1973.  Physical examination of 
the veteran's respiratory system shows that the veteran 
reported he did not smoke.  He reported had a chronic cough 
which was said to be a family trait. He also reported that 
his father has a chronic cough just like himself.  A 
diagnosis of history of bronchitis was given by the examiner.

The veteran underwent a VA special psychiatric examination in 
March 1973.  He reported that he, his brother, and father all 
have a chronic cough which he described as a "pulmonary 
insufficiency or something like that."  He added that his 
cough began about 10 months ago and gradually became worse.  
He stated that he was nervous, that he didn't cough in his 
sleep and that he didn't cough much when relaxed and at rest.

Private medical records dated from March 1989 to November 
1994 show that the veteran was given assessments of 
bronchitis.  Objective findings included symptoms of 
coughing, red nose, stuffy nose, and temperature.  There was 
no indication by a competent authority, however, that the 
assessed bronchitis was in any way related to service.

The veteran underwent a VA compensation and pension 
examination in August 1997.  Examination of the respiratory 
system revealed that it was bilaterally clear to auscultation 
while sitting, tympanic to percussion, and symmetrical 
mobility on inspiration and expiration. There were no 
wheezes, rales or rhonchi appreciated. On forced supine 
expiration the veteran coughed.  The examiner remarked that 
chronic bronchitis is probably a misdiagnosis of a cough 
variant of asthma.  The veteran indicated that he never 
smoked.  The examiner provided a diagnosis of chronic cough 
which is consistent with cough-variant asthma recurring since 
1971.

A March 1999 VA medical examination revealed no wheezing.  
Spirometry revealed a mild to moderate obstructive 
ventilatory impairment.  There was no evidence of reflux 
associated cough.  The assessment of the examiner was cough 
variant asthma, with the longstanding cough being secondary 
to bronchitis.  The examiner opined that the cough is likely 
not secondary to the veteran's military history.

As noted above, the Board requested clarification of the VA 
examiner's March 1999 assessment of the veteran's 
symptomatology.  In February 2003, a VA examiner performed a 
review of the veteran's case file.  The examiner opined that 
the veteran's symptoms began during time of his active 
military duty.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).

The examiner who performed the February 2003 review did not 
provide a detailed etiology of the veteran's disorder.  
Nonetheless, unlike the March 1999 examiner, the 
examiner/reviewer did not suggest the absence of a 
relationship between the veteran's current symptomatology and 
his military service.  Therefore, the Board finds the 
competent evidence of record to be essentially in equipoise.  
Accordingly, the veteran is granted the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for cough, variant asthma, 
is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

